DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 2020-10-14 is acknowledged, however applicant presents no arguments beyond stating that the election is with traverse. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The restriction requirement is still deemed proper and is therefore remains FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a flexible portion and a rigid portion that couple to the stainless steel” of claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 23 recites that “wherein the bezel has a flexible portion and a rigid portion that couple to the stainless steel, the rigid portion comprising an outer layer of poly(methyl methacrylate) (PMMA) disposed over polycarbonate, the flexible portion comprising flexible silicon”.
It is noted that the present specification states: “silicon rubber material 48 may be replaced with a single thin stainless steel sheet bezel” (paragraph [0026]), therefor the present application discloses no: “a flexible portion … that couple to the stainless steel” as the flexible portion as disclosed in the present application is the stainless steel, and furthermore as “silicon rubber material 48 may be replaced with a single thin stainless steel sheet bezel” (paragraph [0026]) it is not disclosed in the present application that the flexible portion comprises flexible silicon in an embodiment where the bezel is stainless steel, specifically as the silicon rubber is replaced with stainless steel. It is furthermore noted that the present application 
For purposes of examination and reading the claims in light of the specification (MPEP 2111) a portion of a flexible portion of a stainless steel layer coupling to a rigid portion of a stainless steel layer is read to disclose the limitation “a flexible portion and a rigid portion that couple to the stainless steel”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HIRAKATA et al. (2015/0062927).

Regarding claim 21 HIRAKATA discloses:
An information handling system comprising: 
a housing that rotates between open and closed positions (e.g. electronic device 100 FIG.1A-FIG.1C); 
a processor (e.g. arithmetic device paragraph [0004] sandwiched in or provided as part of 102 paragraph [0114]) disposed in the housing and operable to execute instructions to process information (e.g. arithmetic as described paragraph [0004]); 
a memory (e.g. memory device paragraph [0004]) disposed in the housing and interfaced with the processor, the memory operable to store the instructions and information (understood as inherent to processing and programs described paragraph [0256], [0262]); 
a flexible display film (e.g. 101 FIG.1A) interfaced with the processor (described paragraph [0256]) and coupled to the housing to expose a front face that presents the information as visual images (indicated e.g. FIG.1A); and 
a bezel (e.g. 102 FIG.1A) coupled to the housing over a perimeter of the flexible display film front surface (shown/indicated e.g. FIG.2), the bezel comprising a contiguous piece of stainless steel (e.g. stainless alloy paragraph [0059], 102 alloy paragraph [0064], having an opening with an inner perimeter that overlaps the flexible display film front surface around the entire flexible display film outer perimeter (e.g. 102 covers peripheral portion of 101 paragraph [0061]), the flexible display presenting visual images within the opening (e.g. image reproducing paragraph [0114]).

Regarding claim 22 HIRAKATA discloses:
the stainless steel comprises a rolled flexible in the direction vertical to a rolled direction (shown rolling/flexing 180 degrees FIG.1A-FIG.1C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinbo (US 2015/0177789) in view of KIM et al. (US 2019/0166703).
Regarding claim 1 Jinbo discloses:
An information handling system comprising: 
first and second housing portions (e.g. 104, 106, FIG.4A); 
processing components (e.g. “a circuit, an electronic component, a battery and the like “ paragraph [0032], “control portion” described paragraph [0056]) disposed in the first and second housing portions and cooperating to process information (as described paragraph [0056], [0209]); 
a hinge (e.g. 109a FIG.4A) rotationally coupling the first and second housing portions to each other (shown e.g. FIG.4A); 
a flexible display film (e.g. 102 FIG.4A) disposed over the first and second housing portions and the hinge (shown e.g. FIG.4B), the flexible display film interfaced with the processing components and operable to present the information as visual images (described e.g. paragraph [0056]) on a front surface (attached bezel display surface described paragraph [0081]); and 
a bezel (upper 1/3rd section of 100 FIG.1C, peripheral section of 1103 outside 1104 dotted line FIG.7A) disposed over a perimeter of the flexible display front surface (e.g. shown above display FIG.5, described paragraph [0081]), the bezel having an inner perimeter that overlaps and contacts the flexible display front surface around the entire flexible display outer perimeter (display surface of “display panel 102 is firmly attached to the housing 104a” paragraph [0081]” members of each housing and the display panel 102 can be fixed to each other with a fixing means such as an adhesive” paragraph [0056], [0057]), the flexible display presenting visual images (“display a larger amount of information” paragraph [0007]) within an opening (surface of 102 shown FIG.4A) defined by the bezel inner perimeter (indicated FIG.4A), the bezel having a rigid portion (e.g. portions of 104 106 covering 102 FIG.4A) and a flexible portion (e.g. 108a/108b FIG.4A), the flexible portion disposed over the hinge to flex in response to hinge rotation for protection of the flexible display film over the hinge (as shown e.g. FIG.4C1)  wherein: 
having the opening defined by the bezel inner perimeter (section from which 102 is exposed as shown FIG.4A); and 
the flexible portion comprises a portion in the direction vertical to rolling (section of 108a forming a 180 degree rolled section with at least one section vertical to a rolled section shown e.g. FIG.4C1)
Jinbo does not explicitly disclose:
both the rigid portion and flexible portion comprise a contiguous stainless steel sheet manufactured by rolling
KIM teaches:
both the rigid portion (e.g. 110 120 FIG.20) and flexible portion (e.g. 15 FIG.20) comprise a contiguous stainless steel sheet (e.g. 2000 FIG.20 paragraph [0175], [0176]) manufactured by rolling (this product by process limitation is read as disclosed by KIM as applicant describes the properties of rolled stainless steel which match the properties described in paragraphs [0175], [0176]); and 
the flexible portion comprises a portion in the direction vertical to rolling (plural vertical sections formed across 2000 as shown FIG.20, described paragraph [0176]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of KIM as pointed out above, in Jinbo, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: making the folding operation easy and to also achieve a structure that is robust to stress caused by folding and unfolding operations (described KIM paragraph [0175], [0176]).

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinbo (US 2015/0177789) in view of KIM et al. (US 2019/0166703) in further view of YUG (US 2020/0301474).

Regarding claim 2 Jinbo as modified discloses: 
The information handling system of Claim 1
Jinbo does not explicitly discuss:
the rigid portion comprises an outer layer of poly(methyl methacrylate) (PMMA) disposed over polycarbonate; and 
the flexible portion comprises flexible silicon
YUG teaches:
the rigid portion (e.g. NFA2 FIG.3) comprises an outer layer (e.g. 310 FIG.3) of poly(methyl methacrylate) (PMMA) (described paragraph [0085]) disposed over polycarbonate (e.g. 300 FIG.3 described paragraph [0084]); and 
the flexible portion (e.g. FDA FIG.3) comprises flexible silicon (e.g. BP, silicone based adhesive described paragraph [0097] as part of folding axis FDA FIG.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of YUG as pointed out above, in Jinbo, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “at least one of anti-scattering, shock absorption, anti-stamping, anti-fingerprint, and anti-glare” (YUG paragraph [0085]), while providing high flexibility to the cover (YUG paragraph 0084]), and in order to assist in bonding the various layers together (described YUG paragraph [0097]).

Regarding claim 3 Jinbo as modified discloses: 
the information handling system of Claim 2
Jinbo does not explicitly disclose:
wherein the flexible silicon is formed having plural spaced slots disposed to compress the spaced slots at rotation from an open to a closed configuration
YUG teaches:
wherein the flexible silicon is formed having plural spaced slots (e.g. plural slots of BP shown FIG.3) disposed to compress the spaced slots at rotation from an open (shown e.g. FIG.3) to a closed (shown e.g. FIG.4) configuration (as would be understood from presence of BP in the FDA region of FIG.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of YUG as pointed out above, in Jinbo, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: bonding the various layers together (described YUG paragraph [0097]) while still providing flexibility to the device (as shown e.g. YUG FIG.4).

Regarding claim 4 Jinbo as modified discloses: 
the information handling system of Claim 2
Jinbo does not explicitly disclose:
wherein the polycarbonate forms to have an opening sized to accept a component under the PMMA 
YUG teaches:
wherein the polycarbonate (e.g. 300 FIG.3 described paragraph [0084]) forms to have an opening (e.g. area below 300 & 310 toward 510/520 FIG.3) sized to accept a component (at least 100, 200 below 300 and 310 FIG.3) under the PMMA (e.g. 310 described paragraph [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of YUG as pointed out above, in Jinbo, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “at least one of anti-scattering, shock absorption, anti-stamping, anti-fingerprint, and anti-glare” (YUG paragraph [0085]), while providing high flexibility to the cover (YUG paragraph 0084]), which in turn serves to protect both the rigid and flexible portions of the display and other components of the electronic device (YUG paragraph [0082]).

Regarding claim 5 Jinbo as modified discloses: 
the information handling system of Claim 4
Jinbo does not explicitly disclose:
wherein the component comprises a camera
YUG teaches:
wherein the component comprises a camera (“various devices including the display area DA may be included therein” “include, but are not limited to… a digital camera” paragraph [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of YUG as pointed out above, in Jinbo, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “at least one of anti-scattering, shock absorption, anti-stamping, anti-fingerprint, and anti-glare” (YUG paragraph [0085]), while providing high flexibility to the cover (YUG paragraph 0084]), which in turn serves to protect both the rigid and flexible portions of the display and the camera of the electronic device (YUG paragraph [0082]), further provision of a camera provides the user the ability to record events and possibly play back recorded events as would be understood from YUG paragraph [0056]).

Regarding claim 6 Jinbo as modified discloses:
The information handling system of Claim 1 wherein: 
the rigid portion comprises an outer layer of flexible silicon (silicone rubber described forming 104 paragraph [0053]) disposed over polycarbonate (PC forming the substrate 1103 FIG.7A paragraph [0151])
Jinbo does not explicitly disclose:
the flexible portion comprises flexible silicon
YUG teaches:
the flexible portion (e.g. FDA FIG.3) comprises flexible silicon (e.g. BP, silicone based adhesive described paragraph [0097] as part of folding axis FDA FIG.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of YUG as pointed out above, in Jinbo, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: bonding the various layers together (described YUG paragraph [0097]) while still providing flexibility to the device (as shown e.g. YUG FIG.4).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinbo (US 2015/0177789) in view of KIM et al. (US 2019/0166703) in further view of YUG (US 2020/0301474) and FLETCHER et al. (US 2019/0045094).

Regarding claim 7 Jinbo as modified discloses:
The information handling system of Claim 6 wherein the flexible silicon comprises silicon rubber (as described paragraph [0053])
Jinbo as modified does not explicitly disclose:
liquid silicon rubber
FLETCHER teaches:
liquid silicone rubber (paragraph [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of FLETCHER as pointed out above, in Jinbo as modified, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: allowing liquid resistant sealing of the housing while also allowing for housing flexibility (as described FLETCHER paragraph [0074]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinbo (US 2015/0177789) in view of KIM et al. (US 2019/0166703) in further view of YU et al. (US 2020/0225699).

Regarding claim 9 Jinbo as modified discloses:
the bezel and the flexible display film 
Jinbo does not explicitly disclose:
a polyurethane cellular foam cushion disposed between the housing and the flexible display film
YU teaches:
a polyurethane cellular foam (foam material, for example polyurethane, paragraph [0092]) cushion disposed between the housing and the flexible display film (100 with included impact absorbing member described paragraph [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of YU as pointed out above, in Jinbo, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “prevent an impact applied from the outside from being transmitted to the display panel” (described YU paragraph [0092]).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over J HIRAKATA et al. (2015/0062927) in view of YUG (US 2020/0301474).

Regarding claim 23 HIRAKATA discloses:
The information handling system of Claim 21 wherein: 
wherein the bezel has a flexible portion (between sections 111, 112, 113 FIG.2) and a rigid portion (under 111, 112, 113 FIG.2) that couple to the stainless steel (e.g. the sections couple to one another FIG.2), the flexible portion comprising flexible silicon (“rubber such as silicone rubber” paragraph [0059], rubber paragraph [0062])
HIRAKATA does not explicitly disclose:
the rigid portion comprising an outer layer of poly(methyl methacrylate) (PMMA) disposed over polycarbonate,
YUG teaches:
the rigid portion (e.g. NFA2 FIG.3) comprises an outer layer (e.g. 310 FIG.3) of poly(methyl methacrylate) (PMMA) (described paragraph [0085]) disposed over polycarbonate (e.g. 300 FIG.3 described paragraph [0084]); and 
the flexible portion (e.g. FDA FIG.3) comprises flexible silicon (e.g. BP, silicone based adhesive described paragraph [0097] as part of folding axis FDA FIG.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of YUG as pointed out above, in HIRAKATA, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “at least one of anti-scattering, shock absorption, anti-stamping, anti-fingerprint, and anti-glare” (YUG paragraph [0085]), while providing high flexibility to the cover (YUG paragraph 0084]), and in order to assist in bonding the various layers together (described YUG paragraph [0097]).

Response to Arguments
Applicant's arguments filed 2022-05-03 have been fully considered but they are not persuasive. The action above points out where the art already of record discloses the limitations added in amendment.
Applicant argues that examiner failed to respond to applicant’s argument regarding the use of stainless steel.
As was previously noted; Jinbo discloses the argued limitations except for the sheet of stainless steel, which is taught by KIM. As such, all the argued limitations are/were either disclosed or taught.
Applicant argues that the arguments with respect to “the use of stainless steel at a front face of a flexible display” were not responded to.
It must be noted that the limitation “at a front surface” was first presented in the prior set of claims, and the rejection of 2022-02-03 points out where Jinbo discloses “a bezel (upper 1/3rd section of 100 FIG.1C, peripheral section of 1103 outside 1104 dotted line FIG.7A) disposed over a perimeter of the flexible display front surface (e.g. shown above display FIG.5, described paragraph [0081]), the bezel having an inner perimeter that overlaps and contacts the flexible display front surface around the entire flexible display outer perimeter (display surface of “display panel 102 is firmly attached to the housing 104a” paragraph [0081]” members of each housing and the display panel 102 can be fixed to each other with a fixing means such as an adhesive” paragraph [0056], [0057]).
As the office action of record points out where the prior art of record discloses the limitations added in amendment, the arguments that were presented with the amendments were addressed in the body of the rejection, this was also pointed out in the response to arguments section of the prior action.
Applicant argues: “these two references fail to disclose the use of stainless steel with a central opening as a bezel placed over the front face of a flexible display film”
Jinbo discloses: a central opening as a bezel placed over the front face of a flexible display film.
KIM teaches: use of stainless steel (for the reasons set forth in the action of record and above).
The two references disclose or teach all the limitations argued.

Applicant argues: “the examiner has not alleged a disclosure made directly by either reference of a contiguous stainless steel front bezel having an opening to view a flexible display film.”
KIM teaches: contiguous stainless steel, Jinbo discloses: front bezel having an opening to view a flexible display film.
The argued limitations are disclosed by the prior art of record.

Applicant argues: “the element of a stainless steel bezel at a front of a flexible display film is not shown by the examiner”.
As already noted the combination of Jinbo and KIM teach/disclose such features as argued for the reasons above and as recited in the rejection of record.

Applicant argues “The examiner must show that each and every element of the claims is shown in the prior art used to reject the claims”.
As already noted above Jinbo and KIM disclose/teach the limitations of claim 1 for the reasons set forth above and in the rejection of record.

Applicant argues: “the examiner has not shown a stainless steel sheet with an opening through which visual images are shown”.
As noted above, KIM teaches a stainless steel sheet, and Jinbo discloses a sheet with an opening through which visual images are shown”.

Applicant argues: “where does the examiner find the notion of putting stainless steel at the display front face?”
As noted in the prior rejection and as noted in the rejection above: one of ordinary skill in the art would have utilized the teaching of KIM in the disclosed display front face of Jinbo to allow for “making the folding operation easy and to also achieve a structure that is robust to stress caused by folding and unfolding operations (described KIM paragraph [0175], [0176]).”

Applicant argues: “where does the examiner find the notion of a contiguous piece of stainless steel with an opening through which visual information is viewed?”
As has been already noted; Jinbo discloses an opening through which visual information is viewed, and KIM teaches a piece of stainless steel to modify the disclosed structure of Jinbo for the reasons set forth above and in the prior action.
As a reminder:
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. (In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981)) In re Wood, 599 F.2d 1032, 202 USPQ 171 (CCPA 1979); In re Passal, 57 CCPA 1151, 426 F.2d 828, 165 USPQ 720 (1970); In re Richman, 57 CCPA 1060, 424 F.2d 1388, 165 USPQ 509 (1970); In re Rosselet, 52 CCPA 1533, 347 F.2d 847, 146 USPQ 183 (1965). "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).
In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).

Insofar as the arguments apply to the newly added claims 21-23 those claims are moot because the new ground of rejection do not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument(s).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/            Examiner, Art Unit 2841                                                                                                                                                                                           


/ANTHONY M HAUGHTON/            Primary Examiner, Art Unit 2841